***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
       RANIA NAHLAWI v. MOHAMAD NAHLAWI
                   (AC 40793)
                        Lavine, Bright and Bear, Js.

                                  Syllabus

The defendant appealed to this court from the judgment of the trial court
   dissolving his marriage to the plaintiff and issuing certain financial
   and child custody orders. The defendant claimed that the trial court
   improperly awarded periodic alimony to the plaintiff and ordered him
   to transfer certain real property to her, and that the court improperly
   entered a final child custody and visitation order in its judgment that
   referenced a pendente lite parenting plan that the parties had agreed
   on, but which had been superseded by a subsequent pendente lite parent-
   ing plan that the parties and a different trial court had intended would
   become the final order of the court. Held that the trial court erred in
   entering a final child custody and visitation order that incorporated the
   pendente lite parenting plan stipulation that had been superseded by
   the subsequent pendente lite parenting plan, as there was no dispute
   that the parties had agreed that the later parenting plan would be incorpo-
   rated into the final judgment, and the plaintiff indicated that she would
   not object to a correction of that mistake; moreover, the defendant’s
   claims that challenged the trial court’s alimony and property orders
   were inadequately briefed and, thus, were not reviewable.
            Argued March 4—officially released May 14, 2019

                            Procedural History

   Action for the dissolution of a marriage, and for other
relief, brought to the Superior Court in the judicial dis-
trict of Fairfield, where the court, Hon. Howard T.
Owens, Jr., judge trial referee, entered an order in
accordance with the parties’ pendente lite parenting
plan stipulation; thereafter, the court, Maureen M. Mur-
phy, J., entered an order in accordance with the parties’
pendente lite parenting plan stipulation; subsequently,
the matter was tried to the court, Sommer, J.; judgment
dissolving the marriage and granting certain other relief
in accordance with the parties’ pendente lite parenting
plan stipulation, from which the defendant appealed to
this court. Reversed in part; judgment directed.
   Roy W. Moss, for the appellant (defendant).
   George J. Markley, for the appellee (plaintiff).
                          Opinion

   BEAR, J. The defendant, Mohamad Nahlawi, appeals
from the judgment of the trial court dissolving his mar-
riage to the plaintiff, Rania Nahlawi. On appeal, the
defendant claims that the court erred in (1) awarding
periodic alimony in the absence of any finding as to
the actual amount of the parties’ incomes, expenses
and liabilities, or the value of their respective assets,
(2) ordering the transfer of real property without any
finding as to the actual value thereof, and (3) entering
a final child custody and visitation order that referenced
a pendente lite parenting plan stipulation that had been
superseded by a subsequent pendente lite parenting
plan stipulation that the parties and the court had
intended would become the final order. The plaintiff
concedes that the court’s child custody and visitation
order should have referred to the February 28, 2017
parenting plan stipulation rather than the December 8,
2016 stipulation that was referenced in the judgment.
We reverse the judgment of the court with respect to
the child custody and visitation order. We affirm the
judgment in all other respects.
   The defendant, in his brief before this court, presents
no facts and virtually no legal analysis in support of his
first two claims. With respect to the alimony claim, the
defendant’s entire analysis and argument is that ‘‘[t]he
court made no findings as to the amount of income or
value of the parties’ assets. It should be noted [that]
the court did not find any concealment or misrepresen-
tation of income, assets, or other financial circum-
stances on the part of the defendant. The court has
broad discretion only so long as it considers all relevant
statutory criteria. . . . Under the foregoing circum-
stances, the award of periodic alimony was unsup-
ported by the record, failed to adhere to the above
comprehensive statutory criteria [in General Statutes
§ 46b-82], and therefore constituted an abuse of discre-
tion.’’1 (Citation omitted.) His analysis of his real prop-
erty claim is similarly limited.
   It is well established that ‘‘[w]e are not required to
review issues that have been improperly presented to
this court through an inadequate brief. . . . Analysis,
rather than mere abstract assertion, is required in order
to avoid abandoning an issue by failure to brief the
issue properly. . . . [F]or this court judiciously and
efficiently to consider claims of error raised on appeal
. . . the parties must clearly and fully set forth their
arguments in their briefs. . . . The parties may not
merely cite a legal principle without analyzing the rela-
tionship between the facts of the case and the law
cited.’’ (Citation omitted; internal quotation marks omit-
ted.) State v. Buhl, 321 Conn. 688, 724, 138 A.3d 868
(2016); see also Estate of Rock v. University of Connect-
icut, 323 Conn. 26, 33, 144 A.3d 420 (2016) (‘‘[c]laims
are inadequately briefed when they . . . consist of con-
clusory assertions . . . with no mention of relevant
authority and minimal or no citations from the record’’
[internal quotation marks omitted]). Accordingly, we
decline to address the defendant’s first two claims on
the ground that they are inadequately briefed.
   The defendant next claims that the court erred in
entering a final child custody and visitation order that
referenced a pendente lite parenting plan stipulation
that had been superseded by a subsequent pendente
lite parenting plan stipulation that the parties and the
court had intended would become the final order. The
plaintiff concedes that the court incorrectly incorpo-
rated the earlier stipulation in its order, and indicated
both in her brief and during oral argument before this
court that she would not object to a correction of
this mistake.
  In its memorandum of decision filed August 9, 2017,
the court incorporated a parenting plan that had been
agreed to by the parties and made an order of the court,
Hon. Howard T. Owens, Jr., judge trial referee, on
December 8, 2016. Pursuant to this plan, the parties
were to share joint legal custody of the minor children
who resided with the plaintiff, the defendant was to
have visitation rights as arranged by the parties, and
neither party was to take the children outside the state
of Connecticut without the agreement of the other par-
ent or an order of the court. Although the parties initially
had agreed to that plan, there is no dispute that the
parties subsequently agreed that the later parenting plan
dated and made an order of the court, Maureen M.
Murphy, J., on February 28, 2017, would be incorpo-
rated into the final judgment. The court, however, incor-
rectly incorporated the earlier stipulation when
rendering its final judgment.
  The judgment is reversed only as to the child custody
and visitation order and the case is remanded with
direction to render judgment that incorporates the Feb-
ruary 28, 2017 stipulation rather than the December 8,
2016 stipulation. The judgment is affirmed in all
other respects.
      In this opinion the other judges concurred.
  1
   In its memorandum of decision the court set forth the § 46b-82 factors
and considered those factors in determining the amount and duration of
the alimony.